Exhibit 10.2

 

[ex10ii_img001.jpg] 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of May 19, 2017 (the
“Effective Date”), by and between Ecoark Holdings, Inc., a Nevada corporation
(“Ecoark”), Zest Labs, Inc., a California corporation (“Zest”), and [*] (the
“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, subject to the terms and conditions set forth below;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants hereinafter set forth, the parties hereto agree as follows:

 

1.       Employment. The Company hereby employs Executive and Executive hereby
accepts employment by the Company for the period and on the terms and conditions
set forth in this Agreement.

 

2.       Position, Employment Duties and Responsibilities. Executive shall be
employed as the [*] of Zest reporting to [*] (“Duties”). Employee’s place of
employment shall be the principal executive office of 440labs, Inc. Executive
shall not be required to move from his current place of employment as a
condition of employment.

 

3.       Starting Salary. For all of the services rendered by Executive to the
Company, the Company shall pay to Executive an annual salary of $[*] starting on
the Effective Date. All payments hereunder shall be in accordance with the
Company’s regular payroll practices in effect from time to time.

 

4.       Stock Compensation. Upon the Effective Date, the Company shall award
the Executive 100,000 shares of Ecoark’s common stock (the “Shares”) which shall
vest on the Effective Date. The shares shall be issued subject such restrictions
on transfer as may arise under state and federal securities, but no other
restrictions on transfer. The Company does not intend to name the Executive as
an officer of the Company for purposes of Section 16(b) of the Securities
Exchange Act of 1934, as amended.

 

5.       Benefits. Executive will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its employees from time to time.

 

The Company’s benefits, payroll, and other human resource management services
are provided through Insperity Corporation, a professional employer organization
(“Insperity”). As a result of the Company’s arrangement with Insperity,
Insperity will be considered the employer of record for these purposes.

 

The Company reserves the right to change or otherwise modify, in its sole
discretion, its benefit plans at any time in the future.

 

Employee shall be entitled to an annual, paid vacation of four weeks (20 days)
duration, which Employee shall be permitted to take at such time or times as he
deems appropriate, provided only that the vacation period(s) shall not unduly
interfere with the Company’s business or the performance of Employee’s duties
hereunder.

 



 

 

 

Executive shall be reimbursed for all reasonable and customary business expenses
which he incurs in the course of his employment. Executive shall account to the
Company, in such detail and in such manner as the Company may reasonably
require, for all expenses for which he seeks reimbursement.

 

6.       Confidentiality. As an employee of the Company, Executive will have
access to certain confidential information of the Company and Executive may,
during the course of Executive’s employment, develop certain information or
inventions that will be the property of the Company. To protect the interests of
the Company, Executive will need to sign the Company’s standard “Employee
Invention Assignment and Confidentiality Agreement” as a condition of
Executive’s employment. If there are any conflicts between this Agreement and
the Employee Invention Assignment and Confidentiality Agreement, the terms of
this Agreement shall control.

 

7.       Options. The Company will recommend to its Board of Directors of Ecoark
that Executive be granted stock options to purchase an aggregate of 100,000
shares of Ecoark common stock (the “Option Shares”) under the terms of an as yet
to be adopted Ecoark incentive stock option plan (the “Option Plan”). The Option
Shares will vest over a four year period, with 25% of the Option Shares vesting
on the first anniversary of their issuance and thereafter 6.25% of the Option
Shares vesting quarterly for the remaining twelve quarters of the four year
period. The exercise price of the Option Shares shall not be greater than the
market price of Ecoark common stock on the date of grant. In the event, Ecoark
fails to adopt the Option Plan and authorize the grant of the Option Shares
within 90 days of the Effective Date, Ecoark will issue non-statutory options,
exclusive of any plan,

 

8.       Employment. During the period that Executive renders services to the
Company, Executive agrees to not engage in any other employment, business or
activity that interfere with his duties and responsibilities to the Company,
other than work for charitable organizations or positions that do not provide
remuneration. Executive represents that he is not currently engaged in, and will
disclose to the Company in writing, any other outside business activities.

 

Executive’s employment may be terminated by any party for any reason, at any
time, with or without notice and without cause, subject to the provisions of
Section 9 and Section 10 of this Agreement.

 

9.       Employment: Termination and Separation Benefits. Executive’s employment
with the Company will be at-will and may be terminated by Executive or by the
Company at any time for any reason, with or without notice and with or without
Cause. Upon termination of Executive’s employment with the Company for any
reason, Executive will receive payment for all accrued but unpaid salary,
business expenses, variable compensation and vacation as of the date of
Executive’s termination of employment, and Executive’s benefits will be
continued under the Company’s then existing benefit plans and policies for so
long as provided under the terms of such plans and policies and as required by
applicable law. Executive’s participation in any stock option or benefit program
is not to be regarded as assuring Executive of continuing employment for any
particular period of time.

 

If Executive’s employment is terminated by the Company without Cause, Executive
will be entitled to receive an amount equal to two (2) months base salary and
variable compensation (for which purpose it shall be assumed that Executive has
attained 100% of any goals established for such variable compensation plan for
the time period under consideration), payable over two (2) months in accordance
with the Company’s payroll policies, and accelerated vesting of the then
remaining granted but not vested options or shares subject to Executive’s
Option, conditioned upon Executive’s execution of a full release and waiver of
all claims against the Company, its officers, directors, agents, representatives
and affiliates, and in lieu of any other compensation, award or damages with
respect to Executive’s employment or termination.

 



2

 

 

In the event that Executive terminates his employment for Good Reason he shall
be entitled to receive: (i) an amount equal to six (6) months base salary and
variable compensation (for which purpose it shall be assumed that Executive has
attained 100% of any goals established for such variable compensation plan for
the time period under consideration) payable over six (6) months in accordance
with the Company’s payroll policies; (ii) accelerated vesting of the then
remaining granted but not vested options or shares subject to Executive’s
Option; in each case conditioned upon Executive’s execution of a full release
and waiver of all claims against the Company, its officers, directors, agents,
representatives and affiliates, and in lieu of any other compensation, award or
damages with respect to Executive’s employment or termination.

 

10.       Non-Competition and Non-Solicitation.

 

(a) Executive covenants and agrees that, during the term of Executive’s
employment with the Company and for the greater of twenty-four (24) months from
the Effective Date or twelve (12) months after the termination thereof,
regardless of the reason for the employment termination, Executive will not,
directly or indirectly, on behalf of any Competitive Business perform the same
or substantially the same Duties.

 

(b) Non-Solicitation of Employees. Executive also covenant and agree that during
the term of Executive’s employment with the Company and for the greater of
twenty-four (24) months from the Effective Date or twelve (12) months after the
termination thereof, regardless of the reason for the employment termination,
Executive will not, directly or indirectly, on Executive’s own behalf or on
behalf of or in conjunction with any person or legal entity, recruit, solicit,
or induce, or attempt to recruit, solicit, or induce, any non-clerical employee
or contractor of the Company with whom Executive had personal contact or
supervised while performing Executive’s Duties, to terminate their employment
relationship with the Company.

 

(c) Return of Property.  Upon termination of Executive’s employment with the
Company for any reason, Executive shall promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.

 

(d) Non-Disparagement.  Each party (which, in the case of the Company, shall
mean its Officers and the members of the Board) agrees, during the term of
employment and following the termination, to refrain from Disparaging (as
defined below) the other party and its affiliates, including, in the case of the
Company, any of its services, technologies or practices, or any of its
directors, officers, agents, representatives or stockholders, either orally or
in writing. Nothing in this paragraph shall preclude either party from making
truthful statements that are reasonably necessary to comply with applicable law,
regulation or legal process, or to defend or enforce a party’s rights under this
Agreement.

 



3

 

 

11.       Definitions. As used in this agreement, the following terms have the
following meanings:

 

(a) “Business of the Company” means the highly competitive business of
developing, manufacturing, marketing, distributing, and/or selling products that
support or are used in food freshness management, meal delivery management, cold
supply chain management, and/or post-harvest agriculture solutions.

 

(b) “Cause” means Executive’s (i) failure to substantially perform, or gross
negligence in the performance of, Executive’s duties as determined in good faith
by the Company’s Board of Directors; (ii) commission of any act of fraud, gross
misconduct or dishonesty with respect to the Company; (iii) conviction of, or
plea of guilty or “no contest” to, a felony or a crime involving moral
turpitude; (iv) material breach of any proprietary information and inventions
agreement or similar agreement with the Company; or (v) failure to follow lawful
directions of the Board.

 

(c) “Competitive Business” include any firm, partnership, joint venture,
corporation and/or any other entity and/or person, and/or any licensee of such
entity, that develops, manufactures, markets, distributes, and/or sells any of
the products described as Business of the Company.

 

(d) “Customer Prospects” means any firm, partnership, corporation and/or any
other entity and/or person reasonably expected by the Company to purchase from
the Company any of the products described as Business of the Company.

 

(e) “Disparaging” shall mean remarks, comments or statements, whether written or
oral, that impugn the character, integrity, reputation or abilities of the
person or entity being disparaged.

 

(f) “Good Reason” means without Executive’s written consent (i), a material
reduction in Executive’s duties or responsibilities; (ii) a requirement by the
Company that Executive relocate his place of employment to a facility more than
60 miles from its location at the Effective Date; or (iii) a reduction in either
Executive’s base salary or variable compensation (other than in connection with
a general decrease in the salary of all executives of the Company).

 

(g) “Vendors” means any individual and/or entity that provides goods and
services to the Company.

 



4

 

 

12.       Miscellaneous Provision

 

(a) Governing Law; Venue.   This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of Delaware. Each party (a)
irrevocably submits to the exclusive jurisdiction of the state courts of the
State of Delaware and of the United States of America located in the State of
Delaware for the purpose of any action (in contract, tort or otherwise), inquiry
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof, (b) waives, to the extent not prohibited
by any law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above named courts, that its property is exempt or
immune from attachment or execution, that any such proceeding brought in one of
the above named courts is improper, or that this Agreement or the subject matter
hereof may not be enforced in or by such court and (c) agrees not to commence
any action (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this Agreement or relating to the
subject matter hereof other than before one of the above named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such Action (in contract, tort or otherwise),
inquiry, proceeding or investigation to any court other than one of the above
named court whether on the grounds of inconvenient forum or otherwise.

 

(b) Validity. The invalidity or unenforceability of any provision(s) of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

(c) Notices. Any notice, request, claim, demand, document and other
communication hereunder to either party shall be effective upon receipt (or
refusal of receipt), and shall be in writing and delivered personally or sent by
email, or certified or registered mail, postage prepaid, as follows:

 

  (1) If to the Company: 

Zest Labs, Inc.
2349 Bering Drive
San Jose, CA 95131 

Attention: Peter Mehring
Email: pmehring@zestlabs.com

 

  (2) If to Executive,

[*]

 

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

(e) Entire Agreement. The terms of this Agreement, together with the Employee
Invention Assignment and Confidentiality Agreement, are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and supersede all prior understandings and agreements, whether written or
oral, including, without limitation, any offer letter, employment or consulting
agreement between the Company and Executive. The parties further intend that
this Agreement shall constitute the complete and exclusive statement of their
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.

 



5

 



 

(f) Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company. By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other party with any specifically identified provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

(g) No Inconsistent Actions.  The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions of this Agreement. Furthermore, it is the intent of the parties
hereto to act in a fair and reasonable manner with respect to the interpretation
and application of the provisions of this Agreement.

 

(h) Construction.   This Agreement shall be deemed drafted equally by the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against a party shall not apply.

 

(i) Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, the parties shall use their best efforts to agree upon the terms of a
provision as similar to such illegal, invalid or unenforceable provision as may
be legally possible, valid and enforceable.

 

(j) Survival.  This Section 12(j) and the covenants, agreements, representations
and warranties contained in or made within this Agreement, shall survive the
expiration or any termination of this Agreement for any reason for the greater
of twelve months from the Effective Date or the twelve-month period following
the expiration or termination of this Agreement.

 

13.       Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has freely entered into this Agreement based on Executive’s
own judgment. The Executive acknowledges that the Shares have not been
registered under any registration statement with the Securities and Exchange
Commission and have been issued pursuant to an exemption from securities laws. 

 



6

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  ECOARK HOLDINGS, INC.       By:                                    Name: Jay
Puchir   Title: Chief Executive Officer   3333 Pinnacle Hills Pkwy, Suite 220,
Rogers, AR 72758   JPuchir@ecoarkusa.com       ZEST LABS, INC.         By:    
Name: Peter Mehring   Title: Chief Executive Officer   2349 Bering Drive, San
Jose, CA 95131   Email: PMehring@zestlabs.com       EXECUTIVE        



 

 

7



 

